FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 17, 2022

                                      No. 04-22-00237-CV

     Rita DIAZ and A/N/F of Roxanna Gonzalez, Rita Gonzalez and Rolando Gonzalez Jr.,
                                      Appellant

                                                v.

                                       Gregorio LOPEZ,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVA000591-D4
                         Honorable David E. Garcia, Judge Presiding


                                         ORDER
        On March 23, 2018, Appellee Gregorio Lopez filed an original petition for bill of review
in a negligence action, requesting a default judgment be set aside or vacated. On April 22, 2022,
the trial court signed an order granting Lopez’s petition for bill of review. On April 22, 2022,
Appellant Rita Diaz filed a notice of appeal, stating she intends to appeal the trial court’s order
granting Lopez’s bill of review.

        In Jordan v. Jordan, the Texas Supreme Court held a trial court’s order granting a bill of
review, but not disposing of the case on the merits, is interlocutory and not appealable. 907
S.W.2d 471, 472 (Tex. 1995). Thus, the Supreme Court held the court of appeals lacked
jurisdiction over the appeal. See id.; see also Kiefer v. Touris, 197 S.W.3d 300, 302 (Tex. 2006).

        In this case, the clerk’s record reflects the trial court granted the bill of review, thus
setting aside the default judgment. However, nothing in the clerk’s record reflects the trial court
entered a final judgment disposing of the case on the merits. It appears the trial court’s order is
interlocutory and not appealable.

       We, therefore, ORDER Appellant Rita Diaz to show cause in writing by June 1, 2022
why this appeal should not be dismissed for lack of jurisdiction.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court